Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The claims recite at least “one or more agitators configured to agitate the fluid; one or more cameras configured to capture one or more images of the one or more objects; and a random number generation circuit coupled to the one or more cameras, the random number generation circuit configured to generate random numbers based on the one or more images captured by the one or more cameras, wherein when the one or more agitators agitate the fluid, the one or more objects move freely in the fluid in the container.”

The closest prior art of record is related to a fluid-optical encryption system and a method thereof. The fluid-optical encryption system uses a fluid surface that changes topology over time to modulate the wave front of an electromagnetic signal in an encryption, decryption, authentication or other communication system. The electromagnetic signal can be pulsed or continuous, coherent or non-coherent, and can be optical or in another wavelength range such as micrometer or infrared. The information carrying signal is either transmitted through the fluid system or reflected off the surface of the fluid system. The fluid system time dependent change can be induced by mechanical vibration in the fluid container, distorting the fluid container, acoustic waves through the fluid, or by surface tension changes at the boundary of the fluid cause by electrowetting or electrostatic effects. The fluid surface can exhibit patterns that oscillate or change periodically, or change in a chaotic manner. Thus, the prior art teaches at least a container that is at least partially filled with fluid as in the independent claims. However, the prior art of record does not teach or suggest at least “one or more agitators configured to agitate the fluid; one or more cameras configured to capture one or more images of the one or more objects; and a random number generation circuit coupled to the one or more cameras, the random number generation circuit configured to generate random numbers based on the one or more images captured by the one or more cameras, wherein when the one or more agitators agitate the fluid, the one or more objects move freely in the fluid in the container

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182